Title: To Alexander Hamilton from William S. Smith, 27 August 1799
From: Smith, William Stephens
To: Hamilton, Alexander


          
            Major General Hamilton
            Sir.
            12th. Regt. on the Bronks August 27th. 1799.
          
          Mr. Israel Loring has this morning informed me of the communications he has made to you, on the subject of his wish to enter the service and of the refference, you have been pleased to make, to me; I have known Mr. Loring for some time, and have no reason to doubt, of his ability to fill well the station of a second lieutenant, should he be complimented with the appointment in the 12th. Regt. He has however, from some communication with General Wilkinson more flattering prospects, in either however I should feel myself satisfied in giving him every aid, to the accomplishment of his wishes within my sphere, & have no objection to his joining the Regt. I shall do myself the Honor of reporting in the Case of Lt. Ladlie to-morrow—I have the Honor to be with great respect, Sir, Your most Obedt. Humble Servt.
          
            W. S. Smith 12th. Regt.
          
        